Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed 8-17-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20, 23, 35 have been canceled. Claims 21, 22, 24-34, 36-44 are pending and under consideration. 

Enablement
Claims 21, 22, 24-34, 36-44 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A method for making an antibody comprising a human λ light chain variable domain, the method comprising the steps of: (a) exposing a genetically modified mouse to an antigen, wherein the genetically modified mouse has a genome that comprises: (i) a replacement of all endogenous Vκ light chain gene segments with a plurality of unrearranged human Vλ gene segments, and ii) a replacement of all endogenous Jκ light chain gene segments with a one human Vλ gene segment or a plurality of unrearranged human Vλ gene segments, wherein the human Vλ and Jλ gene segments are operably linked to an endogenous mouse Cκ gene such that the mouse expresses an immunoglobulin light chain that comprises a human Vλ domain sequence fused with a mouse Cκ domain; (b) allowing the genetically modified mouse to develop an immune response to the antigen;  and (c) isolating from the mouse of (b) an antibody specific to the antigen, wherein the antibody comprises a human light chain Vλ domain derived from the human Vλ and Jλ gene segments, does not reasonably provide enablement for using any heavy or light chain Vλ or Jλ, gene segment as broadly encompassed by claim 21, making any replacement as broadly encompassed by claim 21, or obtaining a mouse with the replacements without expressing a functional chimeric humanized antibody, or isolating any antibody from the mouse as broadly encompassed by claim 21. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 21 is drawn to 
A method of generating a human λ light chain variable region, the method comprising: (a) immunizing a genetically modified mouse with an antigen, wherein the germline genome of the genetically modified mouse comprises an endogenous λ light chain immunoglobulin locus comprising: one or more unrearranged human V λ gene segments and one or more unrearranged human Jk gene segments, wherein the one or more unrearranged human Vk gene segments and the one or more unrearranged human Jk gene segments replace endogenous mouse Vx gene segments and endogenous Jx gene segments; and wherein the one or more unrearranged human Vk gene segments and one or more unrearranged human Jk gene segments are operably linked to an endogenous mouse λ light chain constant (C λ) region gene such that the mouse generates an antibody that specifically binds the antigen, wherein the antibody comprises a light chain encoded by a human λ variable region nucleic acid sequence linked to a mouse λ constant region nucleic acid sequence; and (b) determining a human λ light chain variable region that encodes a human λ light chain variable domain of the[[an]] antibody that specifically binds the antigen and was generated by the genetically modified mouse, wherein the human λ light chain variable region is derived from a human Vk gene segment of the one or more unrearranged human Vk gene segments and a human Jk gene segment of the one or more unrearranged human Jk gene segments. 
Claim 21 encompasses using a single heavy or light chain human Vλ or Jλ gene segment, replacing endogenous heavy or light chain Vκ or Jκ with heavy or light chain Vλ or Jλ gene segments, obtaining a mouse that does not produce functional humanized λ or κ light chain. Claim 21 also encompasses using multiple human Vλ or Jλ gene segments in any order (rearranged) or unrearranged. Claim 21 encompasses replacing some or all endogenous Vκ and Jκ gene segments. 
The specification does not enable replacing any endogenous (mouse) Vκ or Jκ gene segment with one or more unrearranged human Vλ or Jλ gene segment as broadly encompassed by claim 21 other than replacing all endogenous Vκ light chain gene segments with a plurality of unrearranged human Vλ light chain gene segments, replacing all endogenous Jκ light chain gene segments with one human Jλ light chain gene segment or a plurality of unrearranged human Jλ light chain gene segments. The 12/1-κ targeting vector in Fig. 4B shows replacing all endogenous Vκ light chain gene segments with a plurality of unrearranged human Vλ light chain gene segments and replacing all endogenous Jκ light chain gene segments with one human Jλ light chain gene segment. The 12/4-κ targeting vector in Fig. 4B shows replacing all endogenous Vκ light chain gene segments with a plurality of unrearranged human Vλ light chain gene segments and replacing all endogenous Jκ light chain gene segments with a plurality of unrearranged human Jλ light chain gene segments. The specification does not correlate making replacements in the endogenous κ light chain gene to making replacements in the endogenous κ heavy chain gene. The specification does not correlate replacing endogenous Vκ gene segments with human Jκ gene segments or replacing endogenous Jκ gene segments with human Vκ gene segments. The specification does not correlate replacing all endogenous Vκ or Jκ light chain gene segments with replacing only some endogenous Vκ or Jκ light chain gene segments. The specification does not correlate using a plurality of unrearranged human Vλ or Jλ gene segments (claim 24) to a plurality of rearranged human Vλ or Jλ gene segments. Given the lack of guidance in the specification for the breadth claimed, it would have required those of skill undue experimentation to determine how to replace any mouse Vλ and Jλ gene segment with any human Vλ and Jλ gene segments as broadly encompassed by claim 21 other than replacing all mouse light chain Vλ gene segments with a plurality of unrearranged human Vλ light chain gene segments and replacing all mouse light chain Jλ gene segments with one human Vλ light chain gene segment or a plurality of unrearranged human Vλ light chain gene segments. 
The specification rejection regarding a mouse with antibodies that simply have replacements of endogenous Vκ and Jκ gene segments with human light chain Vλ and Jλ gene segments as broadly encompassed by claim 21 has been withdrawn in view of the amendment which requires the mouse functionally expresses a light chain comprising a human Vλ region and a mouse Cκ region. 
The specification does not enable determining any human λ chain variable region as broadly encompassed by claim 21. Step b) requires determining a human λ light chain variable region that encodes a human λ light chain variable domain of an antibody that specifically binds the antigen and was generated by the genetically modified mouse, wherein the human λ light chain variable region is derived from a human Vλ gene segment of the one or more human Vλ gene segments and a human Jλ gene segment of the one or more human Jλ gene segments. The specification does not require obtaining an antibody from the mouse that binds the antigen. In fact, the claim does not require the mouse produces a chimeric humanized antibody in response to the immunization. The specification does not teach how to “determine a human λ light chain variable region” without the mouse first generating a chimeric humanized antigen, isolating a B-cell that generates a chimeric humanized antigen from the mouse (claim 22), or isolating a chimeric humanized antigen from the mouse. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to perform the “determining” step as broadly encompassed by step b) of claim 21. 
The specification does not enable making/using a mouse whose genome comprises any combination of human Jλ1, Jλ2, Jλ3, and Jλ7 as broadly encompassed by claim 27. The specification is limited to inserting human Jλ 1 (Fig. 4B, “12/1-κ targeting vector”) or human Jλ1, Jλ2, Jλ3, and Jλ7 (Fig. 4B, “12/4-κ targeting vector” et al.). The specification does not correlate using human Jλ1 alone to using Jλ2, Jλ3 or Jλ7 alone. The specification does not correlate using human Jλ1, Jλ2, Jλ3, and Jλ7 to any other combination thereof. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make/use the mouse as broadly encompassed by step b) of claim 27. 
The specification does not enable making a mouse in which any “endogenous mouse immunoglobulin λ light chain is deleted in whole or in part” as broadly encompassed by claim 28 other than one with the genotype in Fig. 4A. In this case, the specification is limited to replacing all endogenous Vλ light chain genes with a plurality of unrearranged human Vλ light chain genes and replacing a plurality of unrearranged endogenous Jλ light chain genes with a human Jλ1 gene segment. The specification does not correlate the limited embodiment in Fig. 4A to any deletion of the endogenous λ light chain locus as broadly encompassed by claim 28. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make/use the mouse as broadly encompassed by claim 28 other than one with the genotype in Fig. 4A.
The specification does not enable making a “human λ light chain variable domain [that] is derived from a rearranged hVλ/hJλ that is a Vλ3-1/Jλ1, Vλ3-1/Jλ7…” as broadly encompassed by claim 30 other than a λ light chain comprising human Vλ3-1 and Jλ1 light chain domains and an endogenous Cκ domain, human Vλ3-1 and Jλ7 light chain domains and an endogenous Cκ domain, etc. The specification does not teach a human λ light chain variable domain or “hVλ/hJλ” that is a Vλ3-1/Jλ1, Vλ3-1/Jλ7 because the human Vλ light chain domain is derived from the human Vλ light chain gene segment, and the human Jλ light chain domain is derived from the human Jλ light chain gene segment. While the λ light chain may comprise human Vλ and Jλ domains derived from human Vλ and Jλ light chain gene segments, the human Vλ light chain domain cannot be “derived from” a human Jλ light chain gene segment. There is no evidence in the specification or the art at the time of filing that expression of the Vλ and Jλ gene segments together results in a domain simply called the Vλ domain. Each of the two gene segments after rearrangement create Vλ and Jλ domains in the light chain.  
    PNG
    media_image1.png
    474
    559
    media_image1.png
    Greyscale
 Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make a “human λ light chain variable domain [that] is derived from a rearranged hVλ/hJλ that is a Vλ3-1/Jλ1, Vλ3-1/Jλ7…” as broadly encompassed by claim 30 other than a λ light chain comprising human Vλ3-1 and Jλ1 light chain domains and an endogenous Cκ domain, human Vλ3-1 and Jλ7 light chain domains and an endogenous Cκ domain, etc. 
The specification does not enable making/using a mouse with a germline genome further comprising any “human Vκ-Jκ intergenic region from a human Ig κ light chain locus” that is “contiguous with a human Vλ gene segment and a human gene segment” as broadly encompassed by claim 31 or 32 other than the ones shown in “12(κ)1-κ targeting vector” and “12(κ)4-κ targeting vector” in Fig. 4B. The claim encompasses putting the human Vκ-Jκ intergenic region from a human Ig κ light chain locus anywhere in the genome of the mouse as long as it is “contiguous with a human Vλ gene segment and a human gene segment”; however, Fig. 4B is limited to replacing all endogenous Vκ and Jκ gene segments with i) a plurality of unrearranged human Vλ gene segments, ii) a plurality of unrearranged human Vκ and a plurality of Jκ gene segments (“hVκ-Jκ”), and iii) one human Jλ gene segment or a plurality of unrearranged Jλ gene segments. Claim 32 requires the “human Vκ-Jκ intergenic region” is between a human Vλ gene segment and a human Jλ gene segment; however, the specification is limited to the “human Vκ-Jκ intergenic region” being between the plurality of unrearranged human Vλ gene segments and the one or plurality of human Jλ gene segments. The specification does not correlate these narrow limitations to the broader scope, and the claim does not require the mouse produces functional chimeric humanized antibodies that contain light chains containing hVλ/hJλ domains and a mouse Cκ domain as well as hVκ/hJκ domains and a mouse Cκ domain. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make/use a mouse with a germline genome further comprising any “human Vκ-Jκ intergenic region from a human Ig κ light chain locus” that is “contiguous with a human Vλ gene segment and a human gene segment” as broadly encompassed by claim 31 or 32 other than the ones shown in “12(κ)1-κ targeting vector” and “12(κ)4-κ targeting vector” in Fig. 4B.  
Claims 33-44 are rejected for reasons cited above because claim 33 is identical to claim 21 with the exception of the phrase “wherein the human λ light chain is derived from a human Vλ gene segment of the one or more human Vλ gene segments and a human Jλ gene segment of the one or more human Jλ gene segments”. While claim 33 may be considered “broader” because it lacks a recitation of where the hVλ and hJλ come from, they MUST be from the human Vλ and Jλ gene segments inserted into the light chain gene. 
Response to arguments
Applicants argue the amendment to claim 21 overcomes the rejection. Applicants’ amendment only addressed one of the issues raised in the rejections against claim 21. 
Applicants argue those of skill would know that one or more human Jλ gene segments would include any combination of human Jλ1, Jλ2, Jλ3, Jλ7 as required in claim 27. Applicants’ argument is not persuasive. The specification does not teach how to make or use such mice. Applicants say those of skill could do so looking at paragraph 27. Applicants’ argument is not persuasive. Paragraph 27 simply states the concept without any explanation. Applicants’ arguments are unfounded. 
Applicants’ discussion of claims 30-32 are similarly unfounded and unpersuasive. 

Written Description
Claims 21, 22, 24-34, 36-44 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 is recited above. Claim 21 encompasses using a single heavy or light chain human Vλ or Jλ gene segment, replacing endogenous heavy or light chain Vκ or Jκ with heavy or light chain Vλ or Jλ gene segments, obtaining a mouse that does not produce functional humanized λ or κ light chain. Claim 21 also encompasses using multiple human Vλ or Jλ gene segments in any order (rearranged) or unrearranged. Claim 21 encompasses replacing some or all endogenous Vκ and Jκ gene segments. 
The specification lacks written description for replacing any endogenous (mouse) Vκ or Jκ gene segment with one or more human Vλ or Jλ gene segment as broadly encompassed by claim 21 other than replacing all endogenous Vκ light chain gene segments with a plurality of unrearranged human Vλ light chain gene segments, replacing all endogenous Jκ light chain gene segments with one human Jλ light chain gene segment or a plurality of unrearranged human Jλ light chain gene segments. The 12/1-κ targeting vector in Fig. 4B shows replacing all endogenous Vκ light chain gene segments with a plurality of unrearranged human Vλ light chain gene segments and replacing all endogenous Jκ light chain gene segments with one human Jλ light chain gene segment. The 12/4-κ targeting vector in Fig. 4B shows replacing all endogenous Vκ light chain gene segments with a plurality of unrearranged human Vλ light chain gene segments and replacing all endogenous Jκ light chain gene segments with a plurality of unrearranged human Jλ light chain gene segments. The specification does not correlate making replacements in the endogenous κ light chain gene to making replacements in the endogenous κ heavy chain gene. The specification does not correlate replacing endogenous Vκ gene segments with human Jκ gene segments or replacing endogenous Jκ gene segments with human Vκ gene segments. The specification does not correlate replacing all endogenous Vκ or Jκ light chain gene segments with replacing only some endogenous Vκ or Jκ light chain gene segments. The specification does not correlate using a plurality of unrearranged human Vλ or Jλ gene segments (claim 24) to a plurality of rearranged human Vλ or Jλ gene segments. Accordingly, the specification lacks written description for replacing mouse Vλ and Jλ gene segments with any human Vλ and Jλ gene segments as broadly encompassed by claim 21 other than replacing all mouse light chain Vλ gene segments with a plurality of unrearranged human Vλ light chain gene segments and replacing all mouse light chain Jλ gene segments with one human Vλ light chain gene segment or a plurality of unrearranged human Vλ light chain gene segments. 
The specification lacks written description for obtaining a mouse with antibodies that simply has replacements of endogenous Vκ and Jκ gene segments with human light chain Vλ and Jλ gene segments as broadly encompassed by claim 21 other than a mouse that functionally expresses a human Vλ, human Jλ, mouse Cκ antibody. The specification is limited to making a chimeric λ/κ light chain with a human Vλ, human Jλ, and mouse Cκ (Fig. 4B). The specification does not correlate a mouse that has the replacements that functionally expresses a human Vλ, human Jλ, mouse Cκ antibody to a mouse that merely has the replacements claimed. Accordingly, the specification lacks written description for replacing an endogenous Cλ light chain gene segment with a human Cλ light chain gene segment or to obtain a mouse with a human λ light chain containing human Vλ and Cλ regions as broadly encompassed by claim 21 other than a mouse that functionally expresses a human Vλ, human Jλ, mouse Cκ antibody. 
The specification lacks written description for determining any human λ chain variable region as broadly encompassed by claim 21. Step b) requires determining a human λ light chain variable region that encodes a human λ light chain variable domain of an antibody that specifically binds the antigen and was generated by the genetically modified mouse, wherein the human λ light chain variable region is derived from a human Vλ gene segment of the one or more human Vλ gene segments and a human Jλ gene segment of the one or more human Jλ gene segments. The specification does not require obtaining an antibody from the mouse that binds the antigen. In fact, the claim does not require the mouse produces a chimeric humanized antibody in response to the immunization. The specification does not teach how to “determine a human λ light chain variable region” without the mouse first generating a chimeric humanized antigen, isolating a B-cell that generates a chimeric humanized antigen from the mouse (claim 22), or isolating a chimeric humanized antigen from the mouse. Accordingly, the specification lacks written description for the “determining” step as broadly encompassed by step b) of claim 21. 
The specification lacks written description for a mouse whose genome comprises any combination of human Jλ1, Jλ2, Jλ3, and Jλ7 as broadly encompassed by claim 27. The specification is limited to inserting human Jλ 1 (Fig. 4B, “12/1-κ targeting vector”) or human Jλ1, Jλ2, Jλ3, and Jλ7 (Fig. 4B, “12/4-κ targeting vector” et al.). The specification does not correlate using human Jλ1 alone to using Jλ2, Jλ3 or Jλ7 alone. The specification does not correlate using human Jλ1, Jλ2, Jλ3, and Jλ7 to any other combination thereof. Accordingly, the specification lacks written description for the mouse as broadly encompassed by step b) of claim 27. 
The specification lacks written description for a mouse in which any “endogenous mouse immunoglobulin λ light chain is deleted in whole or in part” as broadly encompassed by claim 28 other than one with the genotype in Fig. 4A. In this case, the specification is limited to replacing all endogenous Vλ light chain genes with a plurality of unrearranged human Vλ light chain genes and replacing a plurality of unrearranged endogenous Jλ light chain genes with a human Jλ1 gene segment. The specification does not correlate the limited embodiment in Fig. 4A to any deletion of the endogenous λ light chain locus as broadly encompassed by claim 28. Accordingly, the specification lacks written description for a mouse as broadly encompassed by claim 28 other than one with the genotype in Fig. 4A.
The specification lacks written description for a “human λ light chain variable domain [that] is derived from a rearranged hVλ/hJλ that is a Vλ3-1/Jλ1, Vλ3-1/Jλ7…” as broadly encompassed by claim 30 other than a λ light chain comprising human Vλ3-1 and Jλ1 light chain domains and an endogenous Cκ domain, human Vλ3-1 and Jλ7 light chain domains and an endogenous Cκ domain, etc. The specification does not teach a human λ light chain variable domain or “hVλ/hJλ” that is a Vλ3-1/Jλ1, Vλ3-1/Jλ7 because the human Vλ light chain domain is derived from the human Vλ light chain gene segment, and the human Jλ light chain domain is derived from the human Jλ light chain gene segment. While the λ light chain may comprise human Vλ and Jλ domains derived from human Vλ and Jλ light chain gene segments, the human Vλ light chain domain cannot be “derived from” a human Jλ light chain gene segment. There is no evidence in the specification or the art at the time of filing that expression of the Vλ and Jλ gene segments together results in a domain simply called the Vλ domain. Each of the two gene segments after rearrangement create Vλ and Jλ domains in the light chain.  
    PNG
    media_image1.png
    474
    559
    media_image1.png
    Greyscale
 Accordingly, the specification lacks written description for a “human λ light chain variable domain [that] is derived from a rearranged hVλ/hJλ that is a Vλ3-1/Jλ1, Vλ3-1/Jλ7…” as broadly encompassed by claim 30 other than a λ light chain comprising human Vλ3-1 and Jλ1 light chain domains and an endogenous Cκ domain, human Vλ3-1 and Jλ7 light chain domains and an endogenous Cκ domain, etc. 
The specification lacks written description for a mouse with a germline genome further comprising any “human Vκ-Jκ intergenic region from a human Ig κ light chain locus” that is “contiguous with a human Vλ gene segment and a human gene segment” as broadly encompassed by claim 31 or 32 other than the ones shown in “12(κ)1-κ targeting vector” and “12(κ)4-κ targeting vector” in Fig. 4B. The claim encompasses putting the human Vκ-Jκ intergenic region from a human Ig κ light chain locus anywhere in the genome of the mouse as long as it is “contiguous with a human Vλ gene segment and a human gene segment”; however, Fig. 4B is limited to replacing all endogenous Vκ and Jκ gene segments with i) a plurality of unrearranged human Vλ gene segments, ii) a plurality of unrearranged human Vκ and a plurality of Jκ gene segments (“hVκ-Jκ”), and iii) one human Jλ gene segment or a plurality of unrearranged Jλ gene segments. Claim 32 requires the “human Vκ-Jκ intergenic region” is between a human Vλ gene segment and a human Jλ gene segment; however, the specification is limited to the “human Vκ-Jκ intergenic region” being between the plurality of unrearranged human Vλ gene segments and the one or plurality of human Jλ gene segments. The specification does not correlate these narrow limitations to the broader scope, and the claim does not require the mouse produces functional chimeric humanized antibodies that contain light chains containing hVλ/hJλ domains and a mouse Cκ domain as well as hVκ/hJκ domains and a mouse Cκ domain. Accordingly, the specification lacks written description for a mouse with a germline genome further comprising any “human Vκ-Jκ intergenic region from a human Ig κ light chain locus” that is “contiguous with a human Vλ gene segment and a human gene segment” as broadly encompassed by claim 31 or 32 other than the ones shown in “12(κ)1-κ targeting vector” and “12(κ)4-κ targeting vector” in Fig. 4B.
Claims 33-44 are rejected for reasons cited above because claim 33 is identical to claim 21 with the exception of the phrase “wherein the human λ light chain is derived from a human Vλ gene segment of the one or more human Vλ gene segments and a human Jλ gene segment of the one or more human Jλ gene segments”. While claim 33 may be considered “broader” because it lacks a recitation of where the hVλ and hJλ come from, they MUST be from the human Vλ and Jλ gene segments inserted into the light chain gene. 
Response to arguments
Applicants argue the amendment to claim 21 overcomes the rejection. Applicants’ amendment only addressed one of the issues raised in the rejections against claim 21. 
Applicants argue those of skill would know that one or more human Jλ gene segments would include any combination of human Jλ1, Jλ2, Jλ3, Jλ7 as required in claim 27. Applicants’ argument is not persuasive. The specification does not provide any written description of how to achieve such mice. Applicants say those of skill could do so looking at paragraph 27. Applicants’ argument is not persuasive. Paragraph 27 simply states the concept without any explanation of how to achieve the goal or to make the mouse work in context of expressing human V gene segments. Applicants point to paragraphs 15, 27, 31 and 56, none of which show applicants were reasonably in possession of the breadth of claimed invention. 
Applicants’ discussion of claims 30-32 are similarly unfounded and unpersuasive. 

Double Patenting
Claims 21, 22, 24-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10266803, 9844212, 9850462, 9540452, 9226484, 9206263, 9006511. Although the claims at issue are not identical, they are not patentably distinct from each other because they all require a mouse with hVλ and hJλ gene segments operably linked to an endogenous mouse Cλ gene.
U.S. Patent No. 9394373 and 9012717 have not been included because they require a mouse with hVλ and hJλ gene segments operably linked to an endogenous mouse Cλ gene.
Response to argument
Failure to respond to rejections impedes timely prosecution. Please respond appropriately with arguments, amendments, or a terminal disclaimer to avoid delays at the time of allowance. 

The art at the time of filing did not reasonably teach or suggest the mouse used in claims 21 or 33. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0738.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson

/MICHAEL C WILSON/Primary Examiner, Art Unit 1632